                                                                                       FILED
                                                                              2021 Apr-30 PM 03:41
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

WEST VIRGINIA, ET AL.,                   )
                                         )
             Plaintiffs,                 )
                                         )
             v.                          )    No. 7:21-cv-00465-LSC
                                         )
UNITED STATES DEPARTMENT        OF THE
                                         )
TREASURY, ET AL.,                        )
                                         )
             Defendants.                 )
                                         )

                           NOTICE OF APPEARANCE
      Kasdin M. Mitchell, attorney at Kirkland & Ellis LLP, hereby gives notice of

her appearance as counsel for amici curiae Chamber of Commerce of the United

States and National Federation of Independent Business Small Business Legal

Center in the above-captioned matter.

                                             Respectfully submitted,
                                             s/Kasdin M. Mitchell
                                             KASDIN M. MITCHELL
                                             KIRKLAND & ELLIS LLP
                                             1301 Pennsylvania Avenue NW
                                             Washington, D.C. 20004
                                             (202) 389-5000
                                             kasdin.mitchell@kirkland.com
                                             Counsel for Amici Curiae Chamber of
                                             Commerce of the United States &
                                             National Federation of Independent
                                             Business Small Business Legal Center
April 30, 2021
